Citation Nr: 1705168	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  01-00 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) with alcohol dependence from August 16, 2004, to December 18, 2007.

2.  Entitlement to an evaluation in excess of 70 percent for PTSD with alcohol dependence beginning December 19, 2007.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to December 19, 2007.


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Esq.




ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to September 1970, with confirmed service in the Republic of Vietnam.  He was awarded a Silver Star and a Bronze Star Medal, among other decorations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2001 and June 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2001, the Board denied an initial evaluation in excess of 30 percent for PTSD and entitlement to a TDIU.  The decision was vacated in November 2002 by the United States Court of Appeals for Veterans Claims (Court) and the Court's decision was then vacated and remanded by the United States Court of Appeals for the Federal Circuit (Federal Circuit) in January 2004.  A March 2006 en banc decision by the Court affirmed the Board's denial of an increased initial rating for PTSD and vacated the denial of a TDIU for further development; this decision was affirmed by the Federal Circuit in June 2007.  

In January 2008, July 2009, and July 2012, the Board remanded the remaining claim of TDIU for further development.  Additionally, the July 2012 remand found the issue of entitlement to an increased evaluation for PTSD with alcohol dependence had been raised.  A June 2013 rating decision granted a 50 percent evaluation for PTSD with alcohol dependence, effective August 16, 2004, which was timely appealed.  During the pendency of the appeal, a November 2015 rating decision increased the evaluation to 70 percent, effective December 19, 2007.  In the most recent December 2016 remand, the claims for an evaluation in excess of 50 percent for PTSD with alcohol dependence from August 16, 2004, to December 18, 2007,  an evaluation in excess of 70 percent for PTSD with alcohol dependence beginning December 19, 2007, and a TDIU prior to December 19, 2007, were remanded as inextricably intertwined with the issue of entitlement to an evaluation in excess of 30 percent for PTSD with alcohol dependence prior to August 16, 2004, that had been raised by the Veteran's attorney.  The appeal has since been returned to the Board for further appellate action.


FINDING OF FACT

On February 6, 2017, VA was notified that the Veteran died that same month.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the appeal.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016); but see 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. §§ 3.1010, 22.1106 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106.  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claims to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a) of this title [38 U.S.C.S. § 5121(a)]."  38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(a).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the Veteran should file a request for substitution with the agency of original jurisdiction from which the Veteran's claims originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b).


ORDER

The appeal is dismissed.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


